F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                             OCT 2 1997
                                   TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                               Clerk

 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,

 v.
                                                        No. 97-6131
                                                 (D.C. No. CIV-97-321-C)
 IBRAHIM BAEZ-ACUNA,
                                               (Western District of Oklahoma)
          Defendant-Appellant.




                                ORDER AND JUDGMENT *


Before BRORBY, EBEL and KELLY, Circuit Judges.


      Ibrahim Baez-Acuna (“Baez-Acuna”) pleaded guilty to possession with

intent to distribute and distribution of cocaine, 21 U.S.C. § 846, and was

sentenced to 151 months’ imprisonment. (D. Ct. order at 1.) His conviction and



      *
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f) and 10th Cir. R. 34.1.9. The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
sentence were affirmed. United States v. Baez-Acuna, 54 F.3d 634 (10th Cir.

1995). In this motion to vacate, set aside, or correct his sentence under 28 U.S.C.

§ 2255, he argues that he should be resentenced because his counsel was

ineffective and because the district court improperly relied on hearsay to calculate

the quantity of drugs attributable to him. The district court summarily dismissed

the § 2255 motion and Baez-Acuna appeals. Having concluded that Baez-Acuna

has not made a substantial showing of the denial of a constitutional right, see 28

U.S.C. § 2253(c), we deny a certificate of appealability and dismiss the appeal. 1

      Baez-Acuna’s claims stem from the conduct of two witnesses against him.

Before sentencing, David Alvarez (“Alvarez”) had informed officers that Baez-

Acuna was responsible for 8,000 grams of cocaine (Aplnt’s Br. at 2) and Deborah

Guerrero (“Guerrero”) had attributed 4,252.50 grams of cocaine to Baez-Acuna

(Aplnt’s Br. at 2). Those amounts were listed in the presentence report. (Aplnt’s

Br. at 2; D. Ct. order at 3.) At sentencing, Alvarez and Guerrero abjured their

previous statements regarding the quantity of drugs for which Baez-Acuna was

responsible. Alvarez said that his previous statement was untrue but refused to

testify further. (Aplnt’s Br. at 2; D. Ct. order at 3.) Guerrero testified but her



      1
          As a result of the Antiterrorism and Effective Death Penalty Act of 1996,
Pub. L. No. 104-132 (1996), after April 24, 1996, a prisoner seeking relief under
28 U.S.C. § 2255 must obtain a certificate of appealability in order to appeal the
district court’s denial of the § 2255 motion. See 28 U.S.C. § 2253(c).

                                         -2-
estimate was lower than in her prior statement. (Aplnt’s Br. at 2.) The district

court allowed the officer to whom Alvarez had made his previous statements to

testify about those statements (D. Ct. order at 3), and ultimately it incorporated

both the 8,000 gram and 4,252.50 gram estimates into the total quantity of drugs

attributable to Baez-Acuna. (Aplnt’s Br. at 2.) Baez-Acuna now argues that his

counsel was ineffective for failing to challenge these quantities or to cross-

examine the witnesses competently (Aplnt’s Br. at 4-5) and that the district court

erred in basing its findings on the unsworn, unreliable testimony of drug addicts.

(Aplnt’s Br. at 7.)

      A defendant has a due process right not to be sentenced on materially

incorrect information. United States v. Browning, 61 F.3d 752, 755 (10th Cir.

1995). During sentencing, however, a district court may rely upon hearsay,

“provided that the information has sufficient indicia of reliability to support its

probable accuracy.” U.S.S.G. § 6A1.3(a). The hearsay relied upon in this case

bore such sufficient indicia of reliability, as the officer to whom the statements

were made was able to evaluate the speakers’ demeanor and was available at

sentencing for cross-examination regarding those statements. See United States

v. Farnsworth, 92 F.3d 1001, 1010 (10th Cir.), cert. denied, 117 S. Ct. 596

(1996). Further, the testimony of a drug addict is not automatically unreliable.

See, e.g., Browning, 61 F.3d at 754 (affirming district court’s decision that


                                         -3-
formerly drug addicted witnesses were credible). It is within the district court’s

province to make witness credibility determinations, see id., and Baez-Acuna has

given us no reason to second-guess the district court’s decision here. We find no

denial of Baez-Acuna’s right to due process at sentencing.

      Because the district court was entitled to rely on the hearsay testimony,

Baez-Acuna can show neither that counsel acted unreasonably in failing to

challenge the district court’s actions at sentencing or on appeal, nor that Baez-

Acuna was prejudiced by counsel’s failure to do so. Consequently, he has not

suffered constitutionally ineffective assistance of counsel. See Strickland v.

Washington, 466 U.S. 668, 687, 694 (1984).

      We find no substantial showing that Baez-Acuna was deprived of his Sixth

Amendment right to counsel or his Fifth Amendment right to due process at

sentencing. Thus, the certificate of appealability is DENIED, and the appeal is

DISMISSED.

      The mandate shall issue forthwith.

                                       ENTERED FOR THE COURT



                                       David M. Ebel
                                       Circuit Judge




                                         -4-